EXHIBIT 10.1


 
Tender and Voting Agreement
 
This Tender and Voting Agreement (this “Agreement”) dated March 14, 2012, is
entered into between Polymathes Holdings I LLC, a New Jersey LLC (“Parent”),
Polymathes Acquisition I Inc., a New Jersey corporation and direct wholly owned
subsidiary of Parent (“Purchaser”), and Murray S. Cohen, (“Stockholder”), with
respect to 1,945,958 shares of common stock, no par value (the “Shares”), of
Epolin Inc., a New Jersey corporation (the “Company”).
 
Witnesseth:
 
Whereas, the Parent, the Purchaser and the Company have entered into an
Agreement and Plan of Merger dated as of the date hereof (as the same may be
amended or supplemented, other than to lower the price to be paid in the Offer
or Merger, the “Merger Agreement”) pursuant to which the Purchaser has agreed to
make a cash tender offer as described therein and thereafter merge with and into
the Company (the “Merger”) with the result that the Company becomes a wholly
owned subsidiary of the Parent;
 
Whereas, as of the date hereof, Stockholder beneficially owns and has the power
to dispose of the Shares and has the power to vote such Shares;
 
Whereas, the Parent and the Purchaser desire to enter into this Agreement in
connection with their efforts to consummate the acquisition of the Company;
 
Whereas, the Stockholder wishes to tender to the Purchaser, pursuant and subject
to the terms of this Agreement and the Merger Agreement, all Shares owned by the
Stockholder;
 
Whereas, capitalized terms used in this Agreement and not defined have the
meaning given to such terms in the Merger Agreement.
 
 Now, Therefore, in consideration of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound hereby, the parties hereto agree as follows:
 
Article I
 
Certain Covenants
 
Section 1.1 Lock Up.  Subject to Section 1.5, except as contemplated by the
Merger Agreement, Stockholder hereby covenants and agrees that between the date
hereof and the Termination Date, and unless Stockholder has withdrawn any Tender
Shares pursuant to Section 1.5, Stockholder will not (a) directly or indirectly,
sell, transfer, assign, pledge, hypothecate, tender, encumber or otherwise
dispose of or limit its right to vote in any manner any of the Shares, or agree
to do any of the foregoing, or (b) take any action which would have the effect
of preventing or disabling Stockholder from performing its obligations under
this Agreement.  Notwithstanding the foregoing, Stockholder may transfer any or
all of the Shares to any Affiliate, subsidiary, partner or member of
Stockholder; provided, however, that in any such case, prior to and as a
condition to the effectiveness of such transfer, (A) each Person to which any of
such Shares or any interest in any of such Shares is or may be transferred shall
have executed and delivered to the Parent and the Purchaser a counterpart to
this Agreement pursuant to which such Person shall be bound by all of the terms
and provisions of this Agreement and (B) this Agreement shall be the legal,
valid and binding agreement of such person, enforceable against such person in
accordance with its terms.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.2 No Solicitation.  Between the date hereof and the Termination Date,
the Stockholder, in its capacity as a stockholder of the Company, shall not
knowingly, and shall not knowingly authorize or permit, any director, officer,
agent, representative, employee, affiliate, advisor, attorney, accountant or
associate of Stockholder or those of its subsidiaries (collectively,
“Representatives”) to, directly or indirectly, take any action that the Company
is prohibited from taking pursuant to Section 6.3 of the Merger Agreement.
 
Section 1.3 Certain Events.  This Agreement and the obligations hereunder will
attach to the Shares and will be binding upon any person to which legal or
beneficial ownership of any or all of the Shares passes, whether by operation of
Law or otherwise, including without limitation, the Stockholder’s successors or
assigns.  This Agreement and the obligations hereunder will also attach to any
additional shares of common stock issued to or acquired by the Stockholder.
 
Section 1.4 Grant of Proxy; Voting Agreement.
 
(a)  
The Stockholder has revoked or terminated by any proxies, voting agreements or
similar arrangements previously given or entered into with respect to the Shares
and hereby grants Parent until the Termination Date, unless Stockholder has
withdrawn any Tender Shares pursuant to Section 1.5, a limited irrevocable proxy
to vote the  Shares as to which Stockholder has voting power for Stockholder and
in Stockholder’s name, place and stead, at any annual or special meeting of the
stockholders of the Company, as applicable, or at any adjournment thereof,
whether before or after the Share Acceptance Time (as defined in the Merger
Agreement), solely for the adoption of the Merger Agreement and the approval of
the Merger.  The Parent hereby acknowledges that the proxy granted hereby shall
not be effective for any other purpose.  The parties acknowledge and agree that
neither the Parent, nor the Parent’s successors, assigns, subsidiaries,
divisions, employees, officers, directors, stockholders, agents and affiliates
shall owe any duty to, whether in law or otherwise, or incur any liability of
any kind whatsoever, including without limitation, with respect to any and all
claims, losses, demands, causes of action, costs, expenses (including reasonable
attorney’s fees) and compensation of any kind or nature whatsoever to the
Stockholder in connection with or as a result of any voting by the Parent of
the  Shares subject to the irrevocable proxy hereby granted to the Parent at any
annual or special meeting of the stockholders of the Company for the purpose set
forth herein.

 
 
2

--------------------------------------------------------------------------------

 
 
(b)  
During the term of this Agreement, and unless Stockholder has withdrawn any
Tender Shares pursuant to Section 1.5, Stockholder agrees to vote the Shares as
to which it has not given a proxy pursuant to paragraph (a) above in favor of or
give its consent to, as applicable, a proposal to adopt the Merger Agreement and
thereby approve the Merger at any annual or special meeting of the stockholders
of the Company.

 
(c)  
This irrevocable proxy shall not be terminated by any act of the Stockholder or
by operation of law (including, without limiting the foregoing, by the
dissolution or liquidation of any corporation or partnership).  If between the
execution hereof and the Termination date, if any corporation or partnership
holding the Shares should be dissolved or liquidated, or if any other similar
event or events shall occur before the Termination Date, certificates
representing the Shares shall be delivered by or on behalf of Stockholder in
accordance with the terms and conditions of the Merger Agreement and this
Agreement, and actions taken by the Parent hereunder shall be as valid as if
such dissolution, liquidation or other similar event or events had not occurred,
regardless of whether or not the Parent has received notice of such dissolution,
liquidation or other event.

 
Section 1.5 Tender of Shares.  Stockholder agrees, in exchange for the
consideration described in the Merger Agreement, to tender the Shares to the
Purchaser in the Offer not later than ten (10) Business Days following the
commencement of the Offer (such Shares being referred to herein as the “Tender
Shares”); provided, however, that Stockholder may withdraw any Tender Shares so
tendered above at any time following a Change in Recommendation or the
termination or expiration of the Offer without Purchaser purchasing all shares
of common stock tendered pursuant to the Offer in accordance with its terms;
provided, further, that Stockholder shall not have any obligation under this
Section 1.5 to tender the Tender Shares into the Offer if that tender could
cause the Stockholder to incur liability under Section 16(b) of the Exchange
Act.
 
Section 1.6 Reserved
 
Section 1.7 Public Announcement.  Stockholder shall consult with the Parent
before issuing any press releases or otherwise making any public statements, in
its capacity as a stockholder of the Company, with respect to the transactions
contemplated herein and shall not issue any such press release or make any such
public statement without the approval of the Parent (which approval shall not be
unreasonably withheld, conditioned or delayed), except as may be required by
Law, including any filings with the Securities and Exchange Commission (the
“SEC”) pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  This Section 1.7 shall terminate and be null and void upon the
earlier of (a) the Termination Date and (b) consummation of the Merger.
 
Section 1.8 Disclosure.  Stockholder hereby authorizes the Parent and the
Purchaser to publish and disclose in any announcement or disclosure required by
the SEC, or any national securities exchange and in the Offer Documents and, if
necessary, the Proxy Statement (including all documents and schedules filed with
the SEC in connection with either of the foregoing), Stockholder’s identity and
ownership of the Shares and the nature of Stockholder’s commitments,
arrangements and understandings under this Agreement.  The Parent and the
Purchaser hereby authorizes Stockholder to make such disclosure or filings as
may be required by the SEC or any national securities exchange.
 
 
3

--------------------------------------------------------------------------------

 
 
Article II
 
Representations and Warranties of Stockholder
 
The Parent and the Purchaser hereby represent and warrant to Stockholder, as of
the date hereof that:
 
Section 2.1 Ownership.  As of the date hereof, Stockholder holds of record or
beneficially the Shares set forth on Schedule I, in each case, except as set
forth on Schedule I, free and clear of all liabilities, claims, liens, options,
proxies, charges, participations and encumbrances of any kind or character
whatsoever, other than those arising under the securities laws or under the
Company’s governance documents (collectively, “Liens”).  At the time the
Purchaser purchases Tender Shares from Stockholder pursuant to the Offer,
Stockholder will transfer and convey to the Purchaser good and marketable title
to the Shares included in the Shares, free and clear of all Liens created by or
arising through Stockholder.
 
Section 2.2 Authorization.  Stockholder has all requisite power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and has the power to vote and the power to dispose of the
Shares with no restrictions on its voting rights or rights of disposition
pertaining thereto, except as set forth in this Agreement and certain
stockholders agreement executed in October 2002 by the Stockholder and others
(the “2002 Stockholders Agreement”) or that may exist pursuant to the securities
laws.  Stockholder has duly executed and delivered this Agreement and this
Agreement is a legal, valid and binding agreement of Stockholder, enforceable
against Stockholder in accordance with its terms, except to the extent
enforceability may be limited by the effect of applicable bankruptcy,
reorganization, insolvency, moratorium or other Laws affecting the enforcement
of creditors’ rights generally and the effect of general principles of equity,
regardless of whether such enforceability is considered in a proceeding at Law
or in equity.
 
Section 2.3 No Violation. Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated hereby will (a) require
the Stockholder to file or register with, or obtain any permit, authorization,
consent or approval of, any Governmental Entity other than filings with the SEC
pursuant to the Exchange Act, or (b) violate, or cause a breach of or default
under, or conflict with any contract, agreement or understanding, any Law
binding upon the Stockholder, except for such violations, breaches, defaults or
conflicts which are not, individually or in the aggregate, reasonably likely to
have a material adverse effect on the Stockholder’s ability to satisfy its
obligations under this Agreement and except with respect to the 2002
Stockholders Agreement with it being understood that prior to the execution
hereof the Board of Directors of the Company has provided its approval to the
transfer of the Shares contemplated by this Agreement.  As of the date hereof,
no proceedings are pending which, if adversely determined, will have a material
adverse effect on the Stockholder’s ability to vote or dispose of any of the
Shares.
 
Section 2.4 Stockholder Has Adequate Information.  Stockholder is a
sophisticated seller with respect to the Shares and has adequate information
concerning the business and financial condition of the Company to make an
informed decision regarding the sale of the Shares and has independently and
without reliance upon either the Purchaser or the Parent and based on such
information as Stockholder has deemed appropriate, made its own analysis and
decision to enter into this Agreement.  Stockholder acknowledges that neither
the Purchaser nor the Parent has made and neither makes any representation or
warranty, whether express or implied, of any kind or character except as
expressly set forth in this Agreement.  Stockholder acknowledges that the
agreements contained herein with respect to the Shares held by Stockholder are
irrevocable (prior to the Termination Date).
 
Section 2.5 No Setoff.  The Stockholder has no liability or obligation related
to or in connection with the Shares other than the obligations to the Parent and
the Purchaser as set forth in this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
Article III
 
Representations and Warranties of the Parent and the Purchaser
 
The Parent and the Purchaser hereby represent and warrant to Stockholder, as of
the date hereof that:
 
Section 3.1 Authorization.  The Parent and the Purchaser have all requisite
corporate power and authority to execute and deliver this Agreement to
consummate the transactions contemplated hereby.  The Parent and the Purchaser
have duly executed and delivered this Agreement and this Agreement is a legal,
valid and binding agreement of each of the Parent and the Purchaser, enforceable
against each of the Parent and the Purchaser in accordance with its terms,
except to the extent enforceability may be limited by the effect of applicable
bankruptcy, reorganization, insolvency, moratorium or other Laws affecting the
enforcement of creditors’ rights generally and the effect of general principles
of equity, regardless of whether such enforceability is considered in a
proceeding at Law or in equity.
 
Section 3.2 No Violation.  Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated hereby will violate, or
cause a breach of or default under, any contract or agreement, any statute or
law, or any judgment, decree, order, regulation or rule of any Governmental
Entity, except for such violations, breaches or defaults which are not
reasonably likely to have a material adverse effect on either the Parent’s or
the Purchaser’s ability to satisfy its obligations under this Agreement.
 
Article IV
 
Survival of Representations and Warranties
 
None of the representations and warranties contained in this Agreement shall
survive the Termination Date.  The respective representations and warranties of
Stockholder, the Parent and the Purchaser contained herein shall not be deemed
waived or otherwise affected by any investigation made by the other party
hereto.
 
Article V
 
Specific Performance
 
Stockholder acknowledges that the Parent and the Purchaser will be irreparably
harmed and that there will no adequate remedy at law for a violation of any of
the covenants or agreements of Stockholder which are contained in this
Agreement.  It is accordingly agreed that, in addition to any other remedies
which may be available to the Parent and the Purchaser upon the breach by
Stockholder of such covenants and agreements, the Parent and the Purchaser shall
have the right to obtain injunctive relief to restrain any breach or threatened
breach of such covenants or agreements or otherwise to obtain specific
performance of any of such covenants or agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
Article VI
 
Miscellaneous
 
Section 6.1 Term.  This Agreement and all obligations hereunder shall terminate
upon the earlier of (a) the Effective Time, (b) the End Date, (c) the date of
any modification, waiver, change or amendment of the Offer or the Merger
Agreement executed after the date hereof that results in a (i) decrease in the
Offer Price or Merger Consideration (each as defined in the Merger Agreement on
the date hereof) or (ii) a change in the form of consideration to be paid in the
Offer or in the form Of Merger Consideration, and (d) the termination of the
Merger Agreement in accordance with its terms (the earliest of (a), (b), (c) and
(d), the “Termination Date”).  Upon termination of this Agreement, no party
shall have any further obligations or liabilities under this Agreement;
provided, however, that (i) nothing set forth in this Section 6.1 shall relieve
any party from liability for any willful breach of this Agreement prior to
termination hereof, and (ii) the provisions of this Article 6 shall survive any
termination of this Agreement; and provided, further, that upon payment, if any,
of the Termination Fee pursuant to the Merger Agreement, the Stockholder shall
have no further liability with respect to this Agreement or the transactions
contemplated hereby.
 
Section 6.2 Capacity as a Stockholder; Fiduciary Duties.  Notwithstanding
anything in this Agreement to contrary: (a) the Stockholder makes no agreement
or understanding herein in any capacity other than in the Stockholder’s capacity
as a record holder and beneficial owner of Shares, and not in such Stockholder’s
capacity as a director, officer or employee of the Company or any of Company
Subsidiaries or in such Stockholder’s capacity as a trustee or fiduciary of any
employee benefit plan or trust, and (b) nothing herein will be construed to
limit or affect any action or inaction by the Stockholder or any Representative
of the Stockholder, as applicable, serving on the Company Board or on the board
of directors of any Subsidiary of the Company or as an officer or fiduciary of
the Company, any Subsidiary of the Company or any employee benefit plan or
trust, acting in such person’s capacity as a director, officer, trustee and/or
fiduciary.
 
Section 6.3 Expenses.  Each of the parties hereto shall pay its own expenses
incurred in connection with this Agreement.  Each of the parties hereto warrants
and covenants to the others that it will bear all claims for brokerage fees
attributable to action taken by it.
 
Section 6.4 Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
representatives and permitted successors and assigns.
 
Section 6.5 Entire Agreement.  This Agreement contains the entire understanding
of the parties and supersedes all prior agreements and understandings between
the parties with respect to its subject matter.  This Agreement may be amended
only by a written instrument duly executed by the parties hereto.
 
Section 6.6 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 6.7 Assignment.    No party may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other parties; provided, however, that the Purchaser may freely
assign, in its sole discretion and without the consent of any other party, any
or all of its rights, interests and obligations hereunder to (i) the Parent,
(ii) the Parent and one or more direct or indirect wholly-owned Subsidiaries of
the Parent, (iii) one or more direct or indirect wholly-owned Subsidiaries of
the Parent, or (iv) any direct or indirect holder of five percent (5%) or more
of the capital stock of the Parent or any Subsidiary thereof (each an
“Assignee”).  Any such Assignee may thereafter assign, in its sole discretion
and without the consent of any other party, any or all of its rights, interests,
and obligations hereunder to one or more additional Assignees; provided,
however, that (x) in no event will any assignment to an Assignee cause a
material delay or impair the ability of the Parent and the Purchaser to
consummate the Transactions and (y) in connection with any assignment to an
Assignee, the Parent and the Purchaser (and the assignor, if applicable) shall
agree to remain liable for the performance by the Parent and the Purchaser (and
such assignor, if applicable) of their obligation hereunder.
 
Section 6.8 Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile or by an electronic scan delivered by
electronic mail), each of which shall be an original, but each of which together
shall constitute one and the same Agreement.
 
Section 6.9 Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed given when delivered in
person, by overnight courier, by facsimile transmission (with receipt confirmed
by telephone or by automatic transmission report) or by electronic mail, or two
business days after being sent by registered or certified mail (postage prepaid,
return receipt requested), as follows:
 
(a)  
If to the Parent or the Purchaser, to:
c/o Polymathes Capital LLC
20 Nassau Street
Suite M
Princeton, NJ 08542
Attn: General Counsel
Telephone: (609) 945-1690

 
(b)  
If to Stockholder, to the addresses indicated on Schedule I hereto.

 
Any party may by notice given in accordance with this Section 6.9 to the other
parties designated updated information for notices hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 6.10 Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the Laws of the State of New Jersey, without
regard to its principles of conflicts of Laws.
 
Section 6.11 Enforceability.  The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.  Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible and, absent agreement among the parties, a court is authorized to so
modify this Agreement.
 
Section 6.12 Further Assurances.  From time to time, at the Parent’s request and
without further consideration, subject to the terms and conditions of this
Agreement, Stockholder shall execute and deliver to the Parent such documents
and take such action as the Parent may reasonably request in order to consummate
more effectively the transactions contemplated hereby and to vest in the Parent
good, valid and marketable title to the Shares.
 
Section 6.13 Remedies Not Exclusive.  All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity will be cumulative and not alternative, and the exercise of any thereof
by either party will not preclude the simultaneous or later exercise of any
other right, power or remedy by such party.
 
Section 6.14 Waiver of Jury Trial.  Each party hereto irrevocably waives any and
all right to trial by jury in any legal proceeding arising out of or related to
this agreement or the transactions contemplated hereby.
 
Section 6.15 No Agreement Until Executed.  Irrespective of negotiations among
the parties or the exchanging of drafts of this Agreement, this Agreement shall
not constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Company Board
has approved, for purposes of any applicable anti-takeover laws and regulations,
and any applicable provision of the Company’s certificate of incorporation, the
possible acquisition of Shares by the Parent and the Purchaser pursuant to the
Merger Agreement, (b) the Merger Agreement is executed by all parties thereto,
and (c) this Agreement is executed by all parties hereto.
 
 
[The rest of this page has intentionally been left blank]
 
 
8

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Parent, the Purchaser and the Stockholder have caused
this Agreement to be duly executed as of the day and year first above written.
 
 

   
Polymathes Holdings I LLC
           
By:
 /s/ William J. Golden
     
Name: William Golden
     
Title:   Member
              Polymathes Acquisition I Inc.             By: /s/ John Wachter    
 
Name:  John Wachter
      Title:   CEO               Stockholder               Name:  Murray S.
Cohen     By /s/ Murray S. Cohen  

 
 
9

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
 
Schedule I
 


Murray S. Cohen
c/o Epolin, Inc.
358-364 Adams Street
Newark, NJ 07105
Telephone: (973) 465-9495
 
 
 
 
 
 
 
 
10 

--------------------------------------------------------------------------------

 